     Case 1:20-cv-02028-JPW Document 34 Filed 03/08/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
QUEEN NAJA,                             :    Civil No. 1:20-CV-02028
                                        :
          Appellant,                    :
                                        :
          v.                            :
                                        :
UNITED STATES TRUSTEE,                  :
                                        :
          Appellee.                     :    Judge Jennifer P. Wilson

                                   ORDER

    AND NOW, on this 8th day of March, 2021, IT IS ORDERED THAT:

    1. Appellant’s appeal, Doc. 1, is DENIED.

    2. Appellant’s pending motions, Docs. 2, 3, 4, 19, 20, 21, 26, 28, 31, are

       DEEMED WITHDRAWN for failure to comply with Local Rule 7.5.

    3. The Clerk of Court is directed to close this case.

                                            s/Jennifer P. Wilson
                                            JENNIFER P. WILSON
                                            United States District Court Judge
                                            Middle District of Pennsylvania
